                                                               JS-6

 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   HENERY ANEKWU,                        ) No. CV 18-10107-GW (JDE)
                                           )
12                     Plaintiff,          )
                                           ) JUDGMENT
13                v.                       )
                                           )
     ICE and US GOVERNMENT,                )
14                                         )
                                           )
15                     Defendants.         )
                                           )
16
17
18         Pursuant to the Order Accepting Findings and Recommendations of the
19   United States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is dismissed without
21   prejudice.
22
23   Dated: February 5, 2020
24                                            ______________________________
25                                            HON. GEORGE H. WU
                                              United States District Judge
26
27
28
